STOUDER, P. J. This is an appeal by the Village of Sheldon, Plaintiff, from an order of the Circuit Court of Iroquois County dismissing charges brought against Joseph Zeitchick, Defendant, for violation of a Village ordinance. The ordinance alleged to have been violated is an ordinance declaring that going in or on private residences for the purpose of peddling, soliciting, etc. goods without the prior request of the resident is a nuisance. It is undisputed from defendant’s motion to dismiss the charges that the defendant was soliciting orders for the sale of encyclopedias and did go on the property of private residences for that purpose. In seeking to reverse the judgment of the trial court, the Village argues that the ordinance was a valid and constitutional exercise of the police powers of the Village. However, we have recently had occasion to consider this question in Field Enterprises Educational Corp. v. Village of Wheeling (Appellate Court, First District) 109 Ill App2d 77, and in that case it was our opinion that a similar ordinance having the same legal effect was invalid as applied to the solicitation of orders for books, etc. because the legislature had not granted such power to municipalities. On the authority of Field Enterprises Educational Corp. v. Village of Wheeling, supra, and the cases cited therein, we hold that the ordinance in question is invalid as applied to the activities of defendant. For the foregoing reasons the judgment of the Circuit Court of Iroquois County is affirmed. Judgment affirmed. ALLOY and SCHEINEMAN, JJ., concur.